Citation Nr: 1824224	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-08 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from February 1975 to February 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran requested a hearing before a Veterans Law Judge, however, he did not show up to the scheduled November 2015 videoconference hearing.  Accordingly, his hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  Symptoms of bilateral sensorineural hearing loss and tinnitus did not begin during active service, were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

2.  The Veteran's bilateral sensorineural hearing loss and tinnitus first manifested many years after service separation and are not causally or etiologically related to active service.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  Tinnitus was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  There is no indication that there are outstanding relevant records or that there has been any error as to notification.

Merits of the Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including organic neurological disorders, are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

Sensorineural hearing loss is considered an organic disease of the nervous system, which is also listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  Further, the U.S. Court of Appeals for Veterans Claims (Court) has held that tinnitus, at a minimum where there is evidence of acoustic trauma, is an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply to the service connection issues decided herein.

In this case, the Board acknowledges current diagnoses of bilateral sensioneural hearing loss and tinnitus based on a March 2011 VA examination report.  Therefore, the first element of service connection is met.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  During the March 2011 VA examination, the Veteran reported military noise exposure from weapons training, artillery training, artillery fire and motor vehicles.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Moreover, the Veteran's DD Form 214 shows that his military occupational specialty was Cannon Crewman.  The Board finds the account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C. § 1154(a) (2012).  Therefore, the second element of service connection is met.

The remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service, specifically the reported in-service noise exposure.  After reviewing all the evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss and tinnitus were not incurred in service, and may not be presumed to be incurred therein.  

Service treatment records (STRs) are silent for complaints, treatment and diagnoses of hearing loss and tinnitus.  They also lack signs of indications of changes in hearing from noise exposure.  Upon separation, the Veteran had clinically normal puretone thresholds.

During the March 2011 VA examination, the Veteran reported significant post-service occupational noise exposure.  In this regard, he indicated that from 1980 to 1983, he worked for a family member splitting and hauling wood; from 1983 to 1994, he worked for a wheel company where hearing protection was required and annual hearing tests were given; from 1978 to 1980, he worked for a fiberglass company delivering fiberglass tanks to oil fields; for two years, he worked in the box room at a food production plant; and since 1994, the Veteran has worked with alarm and security companies.  He also reported recreational noise exposure from hunting rifles.  

During the March 2011 examination, the Veteran reported that he had difficulty hearing people after separation from service.  He indicated that his hearing loss problems began around 1980 and he was first notified that he had hearing loss when he started work with the wheel company in 1983.  Regarding tinnitus, the Veteran indicated that the disorder began between the mid-l990s and 2001.  He had no recollection of tinnitus in service, at time of discharge, or in the decade following discharge from service.

As bilateral hearing loss and tinnitus (as organic diseases of the nervous system) are chronic diseases under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  The Board finds that the evidence does not show that symptoms of bilateral hearing loss or tinnitus were chronic in service, were continuous since service, and were shown to a compensable degree within one year of service.  

The first indication of bilateral hearing loss or tinnitus shown in the record is found in January 2011, over 30 years after service separation, when the Veteran first claimed service connection for these disorders.  The March 2011 VA examination is the first medical diagnosis of the disorders.  This multi-year gap in time is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

While the Veteran is competent to report symptoms of hearing loss or tinnitus that he experiences at any time, he has given inconsistent statements regarding whether he has experienced chronic symptoms of hearing loss or tinnitus during service or continuously since service separation.  Although he reported on his January 2011 claim for service connection that the disorders began during service, during the March 2011 VA examination, he reported that his hearing loss began around 1980 and tinnitus as early as in the mid-1990's.  As noted above, there is no objective indication of hearing symptomatology during service or soon after.  Moreover, even if the Veteran had a hearing loss disability for VA purposes as early as 1983, the reported symptomatology is approximately 5 years after separation of service.  There is no evidence of record with respect to chronic symptoms of hearing loss or tinnitus during service.  As such, the Board finds that the Veteran did not experience chronic symptoms of sensorineural hearing loss or tinnitus during service.  38 C.F.R. § 3.303(b). 

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, as noted above, the Veteran's statements regarding continuous symptoms of hearing loss or tinnitus since service separation are inconsistent, and thus are of limited probative value.  His statements in this regard are outweighed by the other evidence of record.  For these reasons, the Board finds that the weight of the evidence is against a finding of chronic symptoms in service or continuity of symptomatology after service.

In addition, as discussed above, the first medical notation of symptomatology potentially related to bilateral hearing loss or tinnitus is contained in a March 2011 VA examination report, 33 years after service separation; therefore, neither bilateral hearing loss nor tinnitus was not shown within the first year of discharge and the presumptions 38 U.S.C.. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.  

The Board further finds that the weight of the evidence demonstrates that the current bilateral hearing loss and tinnitus are not otherwise related to active service, to include the in-service noise exposure.  

The Veteran's representative referenced articles demonstrating that hearing loss is not often manifested until many years after noise exposure.  He cited articles, to include one from National Institute on Deafness and Other Communication Disorders (1999) that states "hearing loss develops gradually so that people may lose a significant amount of hearing before becoming aware of its presence."

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998). 

The Board finds that the citations from the articles are outweighed by the March 2011 VA examination report that focuses specifically on this particular Veteran's current bilateral hearing loss and tinnitus and specific in-service noise exposure in concluding that neither was due to in-service noise exposure.

Significantly, there is no competent evidence of record linking the Veteran's hearing loss or tinnitus to his active service.  The only medical opinion on the matter is the opinion provided by the March 2011 VA examiner, which weighs against the claim.  The Board finds that this opinion is competent and highly probative, as the examiner reviewed the Veteran's treatment records, took a history from the Veteran, and considered articles of delayed of onset before determining that the Veteran's hearing loss and tinnitus were inconsistent with an etiology of acoustic trauma.  With the available information, the examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not related to service, to include any in-service noise exposure, and more likely due to post-service noise exposure.

The Board acknowledges the Veteran's March 2014 statement that he did not mention tinnitus (ringing in his ears) at the time of separation because, at that time, he thought this was "normal."  However, as previously noted, the Veteran has provided inconsistent statements regarding when his hearing loss and tinnitus first began.  While he noted on his January 2011 claim for benefits that both hearing loss and tinnitus had their onset in service, he later reported during the March 2011 VA examination that his tinnitus began between the mid 1990's and 2001.  At time, he identified the onset of his hearing loss as in the 1980s.  Notably, even if the Veteran is unsure of when his tinnitus and/or hearing loss began, a 1978 VA examination for disability evaluation shows that there were no complaints of hearing disabilities and no significant abnormalities of the ears were noted.  Essentially, his lay statements as to the onset of his disorders are outweighed by the competent and credible evidence of record.

Based on the above analysis, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss and tinnitus were not incurred in active service, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claims under all theories of service connection, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


